Case 1:16-cv-00375-AJT-JFA Document 311-4 Filed 03/25/19 Page 1 of 14 PageID# 16286




                          EXHIBIT 61
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-4
                                    239-1 Filed
                                          Filed03/25/19
                                                08/17/18 Page
                                                         Page22of
                                                               of14
                                                                  14PageID#
                                                                    PageID#16287
                                                                            8141
                        SUBMITTED IN CAMERA, EX PARTE
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-4
                                    239-1 Filed
                                          Filed03/25/19
                                                08/17/18 Page
                                                         Page33of
                                                               of14
                                                                  14PageID#
                                                                    PageID#16288
                                                                            8142
                        SUBMITTED IN CAMERA, EX PARTE
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-4
                                    239-1 Filed
                                          Filed03/25/19
                                                08/17/18 Page
                                                         Page44of
                                                               of14
                                                                  14PageID#
                                                                    PageID#16289
                                                                            8143
                        SUBMITTED IN CAMERA, EX PARTE
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-4
                                    239-1 Filed
                                          Filed03/25/19
                                                08/17/18 Page
                                                         Page55of
                                                               of14
                                                                  14PageID#
                                                                    PageID#16290
                                                                            8144
                        SUBMITTED IN CAMERA, EX PARTE
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-4
                                    239-1 Filed
                                          Filed03/25/19
                                                08/17/18 Page
                                                         Page66of
                                                               of14
                                                                  14PageID#
                                                                    PageID#16291
                                                                            8145
                        SUBMITTED IN CAMERA, EX PARTE
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-4
                                    239-1 Filed
                                          Filed03/25/19
                                                08/17/18 Page
                                                         Page77of
                                                               of14
                                                                  14PageID#
                                                                    PageID#16292
                                                                            8146
                        SUBMITTED IN CAMERA, EX PARTE
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-4
                                    239-1 Filed
                                          Filed03/25/19
                                                08/17/18 Page
                                                         Page88of
                                                               of14
                                                                  14PageID#
                                                                    PageID#16293
                                                                            8147
                        SUBMITTED IN CAMERA, EX PARTE
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                           Document311-4
                                    239-1 Filed
                                          Filed03/25/19
                                                08/17/18 Page
                                                         Page99of
                                                               of14
                                                                  14PageID#
                                                                    PageID#16294
                                                                            8148
                        SUBMITTED IN CAMERA, EX PARTE
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                            Document311-4
                                    239-1 Filed
                                          Filed03/25/19
                                                08/17/18 Page
                                                         Page10
                                                              10of
                                                                of14
                                                                   14PageID#
                                                                     PageID#16295
                                                                             8149
                         SUBMITTED IN CAMERA, EX PARTE
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                            Document311-4
                                    239-1 Filed
                                          Filed03/25/19
                                                08/17/18 Page
                                                         Page11
                                                              11of
                                                                of14
                                                                   14PageID#
                                                                     PageID#16296
                                                                             8150
                         SUBMITTED IN CAMERA, EX PARTE
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                            Document311-4
                                    239-1 Filed
                                          Filed03/25/19
                                                08/17/18 Page
                                                         Page12
                                                              12of
                                                                of14
                                                                   14PageID#
                                                                     PageID#16297
                                                                             8151
                         SUBMITTED IN CAMERA, EX PARTE
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                            Document311-4
                                    239-1 Filed
                                          Filed03/25/19
                                                08/17/18 Page
                                                         Page13
                                                              13of
                                                                of14
                                                                   14PageID#
                                                                     PageID#16298
                                                                             8152
                         SUBMITTED IN CAMERA, EX PARTE
Case1:16-cv-00375-AJT-JFA
Case 1:16-cv-00375-AJT-JFA Document
                            Document311-4
                                    239-1 Filed
                                          Filed03/25/19
                                                08/17/18 Page
                                                         Page14
                                                              14of
                                                                of14
                                                                   14PageID#
                                                                     PageID#16299
                                                                             8153
                         SUBMITTED IN CAMERA, EX PARTE
